                  Case 2:09-mc-00239-MRH Document 41 Filed 07/20/20 Page 1 of 3



                             Application for Multi-Court Exemption from the
                         Judicial Conference's Electronic Public Access (EPA) Fees

1.) I am requesting an exemption from fees for public access to electronic case records for the courts
selected below:
 Courts of Appeal                              Bankruptcy Appellate Panels (BAP)
        All Courts of Appeal     Seventh Circuit        First Circuit - BAP
        First Circuit            Eighth Circuit         Sixth Circuit - BAP
        Second Circuit           Ninth Circuit          Eighth Circuit - BAP
        Third Circuit            Tenth Circuit          Ninth Circuit - BAP
        Fourth Circuit           Eleventh Circuit       Tenth Circuit - BAP
        Fifth Circuit            D.C. Circuit
        Sixth Circuit            Federal Circuit

  District Courts
        All District Courts
        Alabama Middle           Illinois Northern      Nebraska                   Rhode Island
        Alabama Northern         Illinois Central       Nevada                     South Carolina
        Alabama Southern         Illinois Southern      New Hampshire              South Dakota
        Alaska                   Indiana Northern       New Jersey                 Tennessee Eastern
        Arizona                  Indiana Southern       New Mexico                 Tennessee Middle
        Arkansas Eastern         Iowa Northern          New York Eastern           Tennessee Western
        Arkansas Western         Iowa Southern          New York Northern          Texas Eastern
        California Central       Kansas                 New York Southern          Texas Northern
        California Eastern       Kentucky Eastern       New York Western           Texas Southern
        California Northern      Kentucky Western       North Carolina Eastern     Texas Western
        California Southern      Louisiana Eastern      North Carolina Middle      Utah
        Colorado                 Louisiana Middle       North Carolina Western     Vermont
        Connecticut              Louisiana Western      North Dakota               Virgin Islands
        Delaware                 Maine                  Northern Mariana Islands   Virginia Eastern
        District of Columbia     Maryland               Ohio Northern              Virginia Western
        Florida Middle           Massachusetts          Ohio Southern              Washington Eastern
        Florida Northern         Michigan Eastern       Oklahoma Eastern           Washington Western
        Florida Southern         Michigan Western       Oklahoma Northern          West Virginia Northern
        Georgia Northern         Minnesota              Oklahoma Western           West Virginia Southern
        Georgia Middle           Mississippi Northern   Oregon                     Wisconsin Eastern
        Georgia Southern         Mississippi Southern   Pennsylvania Eastern       Wisconsin Western
        Guam                     Missouri Eastern       Pennsylvania Middle        Wyoming
        Hawaii                   Missouri Western       Pennsylvania Western
        Idaho                    Montana                Puerto Rico
                    Case 2:09-mc-00239-MRH Document 41 Filed 07/20/20 Page 2 of 3


   Bankruptcy Courts
         All Bankruptcy Courts
         Alabama Middle            Illinois Northern            Nebraska                    Rhode Island
         Alabama Northern          Illinois Central             Nevada                      South Carolina
         Alabama Southern          Illinois Southern            New Hampshire               South Dakota
         Alaska                    Indiana Northern             New Jersey                  Tennessee Eastern
          Arizona                  Indiana Southern             New Mexico                  Tennessee Middle
          Arkansas Eastern         Iowa Northern                 New York Eastern           Tennessee Western
          Arkansas Western         Iowa Southern                 New York Northern          Texas Eastern
          California Central       Kansas                        New York Southern          Texas Northern
          California Eastern       Kentucky Eastern              New York Western           Texas Southern
          California Northern      Kentucky Western              North Carolina Eastern     Texas Western
          California Southern      Louisiana Eastern             North Carolina Middle      Utah
          Colorado                 Louisiana Middle              North Carolina Western     Vermont
          Connecticut              Louisiana Western             North Dakota               Virgin Islands
          Delaware                 Maine                         Northern Mariana Islands   Virginia Eastern
          District of Columbia     Maryland                      Ohio Northern              Virginia Western
         Florida Middle            Massachusetts                Ohio Southern               Washington Eastern
         Florida Northern          Michigan Eastern             Oklahoma Eastern            Washington Western
         Florida Southern          Michigan Western             Oklahoma Northern           West Virginia Northern
         Georgia Northern          Minnesota                    Oklahoma Western            West Virginia Southern
         Georgia Middle            Mississippi Northern         Oregon                      Wisconsin Eastern
         Georgia Southern          Mississippi Southern         Pennsylvania Eastern        Wisconsin Western
         Guam                      Missouri Eastern             Pennsylvania Middle         Wyoming
         Hawaii                    Missouri Western             Pennsylvania Western
          Idaho                    Montana                      Puerto Rico

National Courts
        Judicial Panel on            U.S. Court of            U.S. Court of
        Multidistrict Litigation     Federal Claims           International Trade

2.) I am an individual associated with          The University of Texas at Austin

3.) Please summarize why the case information from the Public Access to Court Electronic Records
(PACER) service is needed and how it will be used. Also, please explain why an exemption from
the courts identified is necessary. If you need more space, please provide in an attachment.




See attached.
               Case 2:09-mc-00239-MRH Document 41 Filed 07/20/20 Page 3 of 3



4.) In support of this application, I affirm the following:
   a) An exemption from the Judicial Conference's EPA Fee is necessary in order to avoid
   unreasonable burdens and to promote public access to information.
  b) That the exemption will be for a definitive period of time:    Until July 31, 2022 (expected graduation)

  c) I understand that this fee exemption will apply only to me, will be valid only for the purposes
  stated above, and will apply only to the electronic case files of the court(s) indicated above that are
  available through the PACER service.
  d) I agree that any data received through this exemption will not be sold for profit, will not be
  transferred, will not be used for commercial purposes, and will not be redistributed via the Internet.

    Declaration: I declare that all the above information is true and understand that a false statement
 ✖ may result in termination of my exempt access and an assessment of Electronic Public Access

    usage fees. (The box must be marked or your request will not be considered)


                                                                       (661) 803-3463
T. Edward Shardlow
                                                          Applicant's Phone Number
Applicant's Printed Name
                                                              edward.shardlow@mccombs.utexas.edu

Doctoral Candidate                                        Applicant's email address
                                                          239 Mancos Dr.
Applicant's Title
                                                          Applicant's Mailing Address
Ed Shardlow           Digitally signed by Ed Shardlow
                      Date: 2020.07.03 11:05:46 -05'00'   Georgetown                     TX        78626
                                                          City                           State     Zip Code
Applicant's Signature
                                                                                          Jul 3, 2020

  Add Attachment                                                                          Date

  Submit by Email


Please submit your completed, signed request via email to Multi-CourtExemptions@ao.uscourts.gov
or by mail to:
Attention: Multi-Court Exemptions
Court Programs Division
DPS-CSO-PRGD
One Columbus Circle, N.E.
Washington, DC 20544

         ** Requests sent through the US mail may take up to two weeks to clear security.**
